IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARRELL COLEMAN,                      §
                                      §    No. 80, 2021
           Defendant Below,           §
           Appellant,                 §    Court Below—Superior Court
                                      §    of the State of Delaware
                  v.                  §
                                      §    Cr. ID No: 1305011774A(N)
STATE OF DELAWARE,                    §
                                      §
           Plaintiff Below,           §
           Appellee.                  §

                        Submitted: December 8, 2021
                        Decided:   December 14, 2021

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                  ORDER
     This 14th day of December, 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of its February 12, 2021

Memorandum Opinion.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Gary F. Traynor
                                                 Justice